Pee. Oueiam:.
Tbe defendant appealed and a new trial was granted upon tbe fourth issue. 141 N. C., 425. Tbe defendant now moves for judgment and execution against tbe prosecution bond of plaintiff, for tbe costs of tbe appeal. This would be allowed under tbe terms of Revisal, 1251, if tbe defendant bad gained an entire reversal in this Court, but as it was awarded a partial new trial only, and as to one issue only out of several, tbe costs are in tbe discretion of tbis Court (Rev., 1279), and each party will pay bis own costs of tbe appeal.
Motion Denied.